Plaintiff-appellant, the state of Ohio ("state") appeals from the trial court's granting of the motion to suppress of defendant-appellee, William Parr ("Parr").1 The record reveals that on November 17, 1988, at 8:30 p.m., Parr *Page 627 
was seated in the driver's seat of a 1984 Chevrolet Cavalier legally parked on Adams Street near the intersection of East 105th Street in the city of Cleveland. No lights were on in the car. Narcotics detectives cruising the night-darkened area saw the parked vehicle. They observed Parr looking down in the direction of his lap and Parr's very slight downward movement of his shoulders. Based on their lengthy experience in similar situations and the fact that it was a high crime area where drug use and sales were rampant, the detectives believed that a narcotics violation was occurring. They pulled up behind the car, got out and approached Parr's vehicle and shone a flashlight on Parr. The police observed a white packet being unfolded by Parr in his lap. Parr placed the packet on the console in plain view and exited the car. The police confiscated the packet and arrested Parr. The packet was later determined to contain cocaine.
The observation of appellee in the car, without more, does not give rise to a reasonable belief that appellee was involved in criminal activity. Appellee made no suspicious overt movements prior to the stop and search. Cf. State v. Bobo
(1988), 37 Ohio St. 3d 177, 524 N.E.2d 489; State v. Smith
(1989), 45 Ohio St. 3d 255, 544 N.E.2d 239.
The assignment is overruled and the judgment is affirmed.
Judgment affirmed.
NAHRA, ANN MCMANAMON and WALKER, JJ., concur.
ROBERT D. WALKER, J., retired, of the Hancock County Court of Common Pleas, sitting by assignment.
1 Appellee did not file a brief in this appeal. *Page 628